tax_exempt_and_government_entities_division release number release date ull code department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx date jul person to contact identification_number contact telephone number in reply refer to ein last date for filing a petition with the tax_court oct certified mail -return receipt requested dear a is final adverse determination_letter this to your exempt status under sec_501 of the internal_revenue_code irc your exemption from federal_income_tax under sec_501 is hereby revoked effective january 20xx as our adverse determination was made for the following reasons you have not established that you are operated exclusively for social and recreational activities of its members and other non-profitable purposes within the meaning of sec_50l c organizations described ‘under sec_501 must be operated exclusively for exempt purposes you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a of the internal_revenue_code petition for declaratory_judgment be filed under sec_7428 if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the united_states claim court or the the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria hooke director exempt_organizations examinations enclosures publication department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended december 20xx person to contact id number contact numbers telephone fax manager's name id number manager's contact number telephone response due_date date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years letter rev catalog number 34809f what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown inthe heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely mary a epps acting director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f department of the treasury internal_revenue_service tax_exempt_and_government_entities_division ons was irs exempt_organizations examinations date toepayee it aumber form tax periods ended december 20xx person to contact id number contact number refer reply to dear we're send ing the enclosed material under the provisions of your power_of_attorney or other authorization on file with us for the taxpayer listed below if you have questions you can contact the person listed above sincerely maria hooke director exempt_organizations examinations taxpayer name enclosures revocation letter letter rev catalog number 34786r form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx issue does for exemption as a c organization if their primary activity is the daily operation of a bingo hall and snack bar used by themselves and multiple unassociated exempt_organizations and is open to the general_public continue to qualify q facts organization described in sec_501 of the internal_revenue_code on march 19xx is a stand-alone organization and thus isn’t a subordinate or under a group ruling of hereinafter received their recognition as an another veterans organization federal_income_tax form_1023 part iii see exhibit a has no mention of gaming much less providing a safe comfortable environment for non-profit organizations to hold bingo sessions currently has approximately xx members all of which are war veterans purpose as stated on their application_for exemption from purpose as stated in their bylaws is fo protect the constitution and laws of the united_states government for which we fought to preserve and to aid any and all veterans and their dependents and to cooperate with the veterans administration for the advancement of all disabled veterans neither their articles of incorporation nor their bylaws have had their purpose amended since inception as stated on their form_990 for their tax period ending december 20xx is provide a safe comfortable environment for non-profit organizations to hold bingo sessions bingo revenue is to be distributed in accordance with the department of revenue sec_501 guidance of charitable gaming codes this has been stated consistently on all forms since at least calendar_year 20xx see exhibits b-1 - b-7 is the lessee of the building see exhibit c located in turn the purpose of the employees and members of form 886-a cev this building is used as the office and meeting location of as well as the veteran’s bingo parlor sublets the premises to themselves and xx other non-profit organizations for the purpose of conducting charitable gaming sessions is responsible for drafting the veterans bingo parlor lease agreements see exhibits d-1 - d-20 for fy 20xx and exhibits e-1 - e-23 for fy 20xx entered into by themselves and all participating organizations _is responsible for the day to day operations of the veterans bingo parlor which includes maintaining all tables chairs and bingo equipment keeping the premises clean providing all utilities management coordination clean-up after each bingo session one security guard and general liability insurance and all snack bar operations department of the treasury - internal_revenue_service page -1- foun 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx each organization is responsible for obtaining the necessary bingo permits maintaining the required legal reporting of all bingo activities and operating their bingo sessions in conformity with the rules and regulations established by the a list of the participating non-profit organizations involved in veterans bingo parlor is included in this report see exhibit f does help out financially local veterans and c organizations in the supported the and surrounding areas a generous donation of almost dollar_figurexx xxx when in need scholarships as well as community projects such as food banks the foundation and other causes that meet their criteria see exhibits g-1 g-2 also supports area school’ educational projects such as rotc and assists disabled veterans and their dependents veterans home by making law sec_501 provides for the exemption from federal_income_tax of a post or sec_1_501_c_19_-1 provides that to be described in sec_501 of the code an organization must be operated exclusively for one or more of the purposes listed in that section organization of veterans of the armed_forces_of_the_united_states if such post or organization is a organized in the united_states or any of its possessions b at least of the members of which are past or present members of the armed_forces_of_the_united_states and substantially_all of the other members of which are individuals who are cadets or are spouses widows or widowers of past or present members of the armed_forces_of_the_united_states or of cadets and c no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_19_-1 provides that in order to be described in sec_501 under paragraph a of this section an organization must meet the membership requirements of sec_501 and this paragraph there are two requirements that must be met under this paragraph the first requirement is that at least of the members of the organization must be war veterans for purposes of this section the term war veterans means persons whether or not present members of the united_states armed_forces who have served in the armed_forces_of_the_united_states during a period of war including the korean and vietnam conflicts the second requirement of this paragraph is that at least of all members must be described in one or more of the following categories war veterans present or former members of the united_states armed_forces department of the treasury - internal_revenue_service form 886-a rev page -2- i ii form_8 a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx iii cadets including only students in college or university rotc programs or at armed iv services academies or spouses widows or widowers of individuals referred to in paragraph b i ii or iti of this section with respect to the membership requirements under sec_501 of the code in senate report no cong 2d sess 1972_2_cb_713 pincite congress stated that substantially_all mean sec_90 percent therefore of the percent of the members that do not have to be past or present members of the armed_forces_of_the_united_states percent have to be cadets or spouses etc thus only percent of a sec_501 organization's total membership may consist of individuals not mentioned above sec_1_501_c_19_-1 provides that an organization described in sec_501 of the code must be operated exclusively for one or more of the following purposes e e e e e e e e to promote the social welfare of the community as defined in sec_1_501_c_4_-1 of the regulations to assist disabled and needy war veterans and members of the united_states armed_forces and their dependents and the widows and orphans of deceased veterans to provide entertainment care and assistance to hospitalized veterans or members of the armed_forces_of_the_united_states to carry on pro-grains to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors to conduct programs for religious charitable scientific literary or educational_purposes to sponsor or participate in activities of a patriotic nature to provide insurance benefits for their members or dependents of their members or both or to provide social and recreational activities for their members sec_511 states there is hereby imposed for each taxable_year on the unrelated_business_taxable_income as defined in link sec_512 of every organization described in paragraph a tax computed as provided in sec_11 in making such computation for purposes of this section the term taxable_income as used in sec_11 shall be read as unrelated_business_taxable_income sec_511 states the tax imposed by paragraph shall apply in the case of any organization other than a_trust described in subsection b or an organization described in sec_501 which is exempt except as provided in this part or part i relating to private_foundations from taxation under this subtitle by reason of sec_501 a sec_512 a states except as otherwise provided in this subsection the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the form 886-a rev department of the treasury - internal_revenue_service page -3- form_886 a department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx explanation of items name of taxpayer deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_513 of the code states the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 or in the case of an organization described in sec_511 to the exercise or performance of any purpose or function described in sec_501 except that such term does not include any trade_or_business - sec_513 in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation or sec_513 which is the selling of merchandise substantially_all of which has been sec_513 which is carried on in the case of an organization described in sec_501 or in the case of a college or university described in sec_511 by the organization primarily for the convenience of its members students patients officers or employees or in the case of a local association of employees described in sec_501 organized before date which is the selling by the organization of items of work-related clothes and equipment and items normally sold through vending machines through food dispensing facilities or by snack bars for the convenience of its members at their usual places of employment or received by the organization as gifts or contributions form 886-a crev sec_513 of the code provides that trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services an activity does not lose identity as a trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization revrul_68_46 1968_1_cb_260 describes another veterans’ post after an analysis of all the facts and circumstances the service determined that the post's primary activity was the conduct of a business rather than social welfare activity the organization's business activities involved the rental of its commercial office building and operating a public banquet and meeting hall with a bar and dining facilities although the organization carried on veterans’ programs and other social welfare activities based on an analysis of the whole operation it was concluded that the business activities relating to the operation of the facility exceeded all other activities and the social welfare programs were not its primary activity department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx revrul_61_158 1961_2_cb_115 describes an organization that was created exclusively for the promotion of social welfare but whose principal activity was conducting a lottery on a weekly basis with the general_public its principal source_of_income was the gross_receipts from the weekly lottery the major portion of the profits of the lottery was used for the payment of general_expenses of the organization and only a small portion was used for social welfare purposes the ruling holds that the organization is not operated exclusively for the promotion of social welfare because its primary activity is the conduct of a business for profit accordingly it is not exempt under sec_501 of the code south community association v commissioner t c memo wl involved an organization whose exempt_purpose was to make contributions to various charities for the purposes of starting educational programs building a school and transporting handicapped individuals to various schools the organization funded its contributions almost entirely through its gaming operation the gaming operation consisted of its sale of motto cards and instant pull-tab tickets in national association of life underwriters inc v commissioner supra the court the court commented that in order for petitioner south community association to prevail on the issue that we decide herein we must find that petitioner was both organized and operated exclusively for one or more exempt purposes the court went on to conclude that the gaming operation was petitioner's principal activity and was conducted by petitioner as a business for profit petitioner does not argue nor do we find that this activity was in furtherance of its exempt_purpose we therefore conclude that respondent properly revoked petitioner's tax-exempt status because petitioner was not operated exclusively for an exempt_purpose while congress allows certain organizations tax-exempt status for specific limited activities petitioner attempts to retain tax-exempt status for activities that are outside of those permitted revocation was upheld looked at the above cases for guidance in determining whether individuals were members of an association within the meaning of sec_1_512_a_-1 of the regulations regarding the treatment of advertising income as unrelated_business_income the court in concluding that certain individuals were not members found that the purported members had no right to participate in the organization's direction had no obligation to help support the organization through regular financial contributions and did not constitute members in the organization's articles of incorporation and bylaws sec_162 of the code allows as a deduction all the ordinary and necessary expenses paid or sec_11 imposes a tax for each taxable_year on the taxable_income of every corporation sec_61 defines gross_income as all income from whatever source derived incurred during the taxable_year in carrying on any trade_or_business - internal_revenue_service department of the treasury form 886-a ev page -5- ry p form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx sec_1_6001-1 requires corporations to make such returns render such statements or keep such specific records as will enable the service to determine whether or not such corporation is liable for tax under subtitle a of the code sec_1_6012-2 requires every corporation subject_to taxation under subtitle a of the code to make a return of income regardless of whether it has taxable_income or regardless of the amount of its gross_income in addition this regulation specifies form_1120 as the required return of a corporation taxpayer’s position on the last day of my field visit i held an exit conference with the officers employees and representative of activity of i haven’t heard whether or not linformed them that i’ll be proposing revocation because the primary is the full-time operation of a bingo hall and snack bar that is open to the public is going to agree or disagree with my decision government ’s position an organization must satisfy two requirements to be described in sec_501 of the code first the organization must satisfy a membership test and second its activities must further the purposes listed in sec_1_501_c_19_-1 of the regulations if the membership requirements are not satisfied then the organization will not qualify for exemption under sec_501 veterans and former members of the u s armed_forces satisfies the first requirement because its membership is comprised war in order to satisfy the second requirement an organization described in sec_501 of the code must carry out exclusively activities in furtherance of the purposes listed in sec_1_501_c_19_-1 of the regulations among these purposes is the provision of social and recreational activities for its members therefore when a veterans organization described in sec_501 provides social and recreational activities for its members or for guests whose expenses are paid_by members it is engaged in activities in furtherance of its exempt purposes their primary activity is providing goods and or services to nonmembers who provide payment for such goods or services their furnishing is outside the scope of sec_1_501_c_19_-1 of the regulations generally if an organization has more than percent of its gross_receipts derived from sales transactions eg bingo supplies and snack bar to non- members the presumption will be that the organization's exempt status should be revoked because it is not primarily engaged in sec_501 activities and in the case of operating on a commercial basis is form 886-a crev department of the treasury - internal_revenue_service page -6- in the case of form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx although relatively little documentation has been provided with respect to the organization's exempt_activities during the year in question it is believed the organization conducted some exempt_activities under sec_501 including membership meetings and a few charitable activities however even considering the information provided it appears that member activity was relatively minimal when compared with the organization's operation of a bingo hall and snack bar that’s available to the public conclusion during the examination process devoted at least xx of their time to activities not in furtherance of an organization exempt from federal_income_tax as described in sec_501 of the internal_revenue_code based on my observations commercial operation of a bingo hall and snack bar that’s open to the public since operating a bingo hall and snack bar open to the public does not further sec_501 purposes it does not qualify for exemption under sec_501 of the code accordingly exempt status should be revoked effective july 20xx form_1120 returns should be filed for the tax periods ending on or after june 20xx primary activity is the you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury i declare that i have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you form 886-a rev department of the treasury - internal_revenue_service page -7-
